Case 5:19-cv-01051-JLS-LAL Document 19 Filed 09/08/20 Page 1 of 1 Page ID #:1238




  1
  2
  3
  4
                                                                     JS-6
  5
  6
                                 UNITED STATES DISTRICT COURT
  7
                                CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10   ABRAHAM GERONIMO,                                Case No. EDCV 19-1051-JLS (LAL)

 11                                  Petitioner,       JUDGMENT
 12                        v.

 13   NEIL MCDOWELL, Warden,

 14                                     Respondent.

 15
 16
 17          Pursuant to the Order Accepting Report and Recommendation of United States
 18   Magistrate Judge,
 19          IT IS ADJUDGED that the Petition is denied and this action is dismissed with prejudice.
 20
 21
      DATED: September 7, 2020                     ________________________________________
 22                                                HONORABLE JOSEPHINE L. STATON
 23                                                UNITED STATES DISTRICT JUDGE

 24
 25
 26
 27
 28
